Citation Nr: 1635551	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  14-28 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected hypertension, panic disorder, and/or residuals of a nasal fracture with septal deviation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from February 1982 to June 1986 and from August 1989 to March 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the claim of entitlement to service connection for obstructive sleep apnea is decided. 

The Veteran contends that his obstructive sleep apnea began in service.  In the alternative, the Veteran asserts that service-connected hypertension, psychiatric disorder, and/or left-sided septum deviation aggravated his obstructive sleep apnea.  

In support of his claim, the Veteran submitted a January 2013 private sleep study that provides a diagnostic impression of obstructive sleep apnea, periodic movements of sleep disorder, and daytime hypersomnia.  In addition, a private treatment provider completed a VA disability benefits questionnaire (DBQ) that indicates the Veteran was initially diagnosed with obstructive sleep apnea in October 2011 and lists restless leg syndrome, deviated septum from nasal fracture, hypertension, and anxiety as additional diagnoses that pertained to sleep apnea.  The DBQ indicates that Veteran reported a history of snoring for more than ten years and daytime sleepiness for more than five years that caused him to easily fall asleep during daytime hours.  The private treatment provider indicated persistent daytime hypersomnolence, anxiety, hypertension, restless leg syndrome, and deviated septum were attributable to sleep apnea and indicated that sleep apnea affected the Veteran's ability to work.

In an April 2013 notice of disagreement, the Veteran reported snoring, excessive nighttime restlessness, and daytime fatigue.  He indicated that his wife woke due to his loud snoring and restlessness.  

According to a March 2014 VA treatment record, the Veteran indicated that his snoring could be heard in an adjacent room, that he was told he stopped breathing, snorted, or gasped while sleeping, and that he was unable to use his C-PAP machine due to nasal congestion and a mask leak.  A September 2014 VA treatment note reports that the Veteran stated he was told he had mild sleep apnea but that swollen turbinates with the deviated septum were the greater problem.

In an October 2014 VA examination, the Veteran reported daytime hypersomnolence and difficulty sleeping.  The examiner noted that the Veteran had a long history of severe snoring, allergic rhinitis, hypertrophy of turbinates related to chronic sinusitis, and deviated nasal septum and that the Veteran believed obstructive sleep apnea was aggravated by hypertension, panic disorder, and a deviated septum.  The examiner opined that sleep apnea was not proximately due to or aggravated beyond its natural progression by service-connected condition because "obstructive sleep apnea is a physiological diagnosis."  The examiner cited to literature that notes sleep apnea was defined by five or more predominantly obstructive respiratory events per hour of sleep in a patient that had symptoms that included sleepiness, nonrestorative sleep, fatigue, habitual snoring, hypertension, or a mood disorder, and outlined methods of treatment and complications, noting that moderate to severe or untreated sleep apnea can increase the risk for hypertension.  The examiner opined that a baseline of severity could not be established because the medical evidence was not sufficient.

The Board finds the October 2014 VA examination report to be inadequate for adjudicative purposes because the conclusions do not fully address the requested inquiries.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In particular, the VA examiner did not provide opinions with adequate rationale concerning whether the Veteran's service-connected hypertension, psychiatric disorder, and/or left-sided septum deviation caused or aggravated obstructive sleep apnea.  The Board notes that the October 2014 opinion is unclear because it determined that obstructive sleep apnea was not caused or aggravated by "service-connected condition" but did not specify the disability being addressed.  The Board also finds the VA examiner's conclusion that sleep apnea was not related to a service-connected disability because it was a physiological diagnosis was inadequately supported by a citation to medical literature defining the diagnosis, methods of treatment, and complications of obstructive sleep apnea.  Further, the examiner's rationale did not account for the DBQ submitted by a private physician finding anxiety, hypertension, restless leg syndrome, and deviated septum pertained to the sleep apnea nor did the examiner discuss the significance of a September 2014 VA treatment note that states swollen turbinates due to the deviated septum caused more problems than the Veteran's sleep apnea.  Moreover, the Board notes that as the Veteran reported symptoms of snoring began during active service, the subsequent VA opinion must also address service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, the claim must be remanded for another VA examination that addresses all theories of entitlement with a rationale that accounts for all pertinent evidence of record.  

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including any outstanding VA treatment records from December 2014 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any VA Medical Center treatment records for the time period from December 2014 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his obstructive sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or greater probability that sleep apnea had its onset in service or is otherwise etiologically related to service.

If the examiner is unable to provide an opinion linking sleep apnea to the Veteran's active service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected hypertension, psychiatric disorder, and/or left-sided septum deviation.  If the examiner believes that the sleep apnea was permanently worsened by service-connected disability, the examiner should attempt to identify the baseline level of disability that existed prior to the aggravation.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




